DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in U.S. provisional Application No. 62/992,519, filed on March 20, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “optimized” in claims 7 and 14 is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention on what type of arrangement would be “optimal”. For purposes for examination, Applicant does provide further limitations of the structural arrangement of the third and fourth photovoltaic cells-- “such that when a portion of the face is covered by an object substantially equivalent portions of the third photovoltaic cell and the fourth photovoltaic cell are exposed to the electromagnetic radiation.”. As such, claims 7 and 14 are interpreted by the structural limitation above and the term “optimized” is given no additional patentable weight. It is recommended the term “optimized” be struck from the claims above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shedletsky et al., United States Patent Application Publication No. US 2014/0152632 A1.

Regarding claim 1, Shedletsky discloses a photovoltaic power system for a portable electronic device (Fig. 1, generally, Abstract), the photovoltaic power system comprising: 
a first photovoltaic cell and a second photovoltaic cell disposed on a face (Figs. 1-3, solar cell ambient sensor, #40; Detailed Description, [0031-0034], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light”), each of the first photovoltaic cell and the second photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”); 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (Fig. 5-6, flexible printed circuit, #44; Detailed Description, [0053-0060], “Storage and processing circuitry 400 samples voltages, electrical charges, or other electrical signals from solar cell ambient light sensors of sensor 38. Storage and processing circuitry 400 converts the sampled signals into ambient light intensities. Storage and processing circuitry 400 controls other aspects of the operation of device 10 using the converted ambient light intensities. For example, storage and processing circuitry can increase or decrease the display light from the device display based on the ambient light intensity... Ambient light signals gathered using solar cell ambient light sensor (solar cell ALS) 40 are routed to printed circuit board 42 through flexible printed circuit 44”); and
 a third layer comprising a second conductive electrode (Fig. 6, electrical coupling material, #52; Detailed Description, [0055], “An opposing end of flexible printed circuit 44 is attached to a portion of PCB 42 using electrical coupling material 52 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive materials, or mechanical connector structures).”);  
wherein substantially equal parts of the first photovoltaic cell and the second photovoltaic cell are disposed on a first half of the face and a second half of the face (Fig. 1-4, equal sized solar cells #40 on differing halves of the display face).

Regarding claim 2, Shedletsky discloses wherein at least a first portion of the first photovoltaic cell and at least a second portion of the second photovoltaic cell is disposed on a bezel encircling the face (Detailed Description, [0069-0070], “Device 10 may include a single light sensor 40 mounted at a discrete location on cover layer 14C, may include a single extended light sensor 40 that receives light through substantially all of cover layer 14C, may include a light sensor 40 that extends along one or more edges of cover layer 14C, or may include multiple light sensors 40 mounted at multiple locations on cover layer 14C…As examples, light sensor 40 of FIG. 8 may be substantially smaller than the portion of cover layer 14C that is mounted in inactive area IA, light sensor 40 may have a size that is substantially the same as the portion of cover layer 14C that is mounted in inactive area IA, or device 10 may include multiple light sensors 40 on cover layer 14C.”), and wherein the second layer comprises at least one of crystalline silicon, amorphous silicon, and a perovskite for generating the electrical current (Detailed Description, [0032], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light.”).

Regarding claim 3, Shedletsky discloses wherein the first photovoltaic cell comprises a plurality of sub-cells connected in series (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]).

Regarding claim 4, Shedletsky discloses 
wherein the first conductive electrode is a transparent conductive oxide (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”; See also Deatiled Description, [0032], “Light sensors 40 may include additional layers of material such as a glass layer, a metal foil layer, a zinc oxide layer, a carbon paste layer, a tin oxide layer or other oxide layer, a cadmium stannate layer, a cadmium sulfide layer, or other layers of material.”)
wherein the plurality of sub-cells are disposed separately with sections of the second photovoltaic cell disposed between each sub-cell of the plurality of sub-cells (Figs. 7-10, Detailed Description, [0074-0080]; under BRI the segments can be mapped to either sub-cell or second photovoltaic cell), and 
wherein the plurality of sub-cells are connected by insulated vias (Detailed Description, [0074-0080], “Each segment (e.g., segment 40-1, 40-2, or 40-3) may be tuned to generate a voltage in response to light of a certain wavelength (e.g., by providing each segment with an associated color filter or by forming each segment from materials that are sensitive to light of a given color). In the example of FIG. 10, segments 40-1, 40-2, and 40-3 are coupled to a common flexible printed circuit. However, if desired, each segment of solar cell ambient light sensor 40 may be coupled to a separate flexible printed circuit.”; Detailed Description, [0054], “Device 10 also includes a circuitry such as printed circuit board 42 and a flexible printed circuit 44 that electrically couples solar cell ambient light sensor 40 to printed circuit board (PCB) 42. Circuitry associated with printed circuit board 42 (e.g., internal circuitry, circuitry on a surface of PCB 42, and/or integrated circuitry such as circuit components 48 mounted to a surface of PCB 42) controls the operation of display 14 and ambient light sensor 40”).

Regarding claim 5, Shedletsky discloses a system further comprising a third photovoltaic cell disposed on a bezel encircling the face (Detailed Description, [0069], “Device 10 may include a single light sensor 40 mounted at a discrete location on cover layer 14C, may include a single extended light sensor 40 that receives light through substantially all of cover layer 14C, may include a light sensor 40 that extends along one or more edges of cover layer 14C, or may include multiple light sensors 40 mounted at multiple locations on cover layer 14C.”; Detailed Description, [0036], “An inactive region such as inactive border region IA surrounds active region AA”).

Regarding claim 6, Shedletsky discloses a system further comprising a fourth photovoltaic cell disposed on the bezel of the portable electronic device, wherein the third photovoltaic cell and the fourth photovoltaic cell are connected in parallel and the third photovoltaic cell and the fourth photovoltaic cell are disposed on the bezel encircling the first photovoltaic cell and the second photovoltaic cell (Detailed Description, [0069-0071];  See also Figs. 1-3 for arrangements of being connected in parallel; See also Detailed Description, [0074-0080] for further arrangement of light sensors 40).

Regarding claim 7, Shedletsky discloses a system further comprising a fourth photovoltaic cell disposed on the bezel, wherein an arrangement of the third photovoltaic cell and the fourth photovoltaic cell is optimized such that when a portion of the face is covered by an object substantially equivalent portions of the third photovoltaic cell and the fourth photovoltaic cell are exposed to the electromagnetic radiation (Detailed Description, [0069-0071];  See also Figs. 1-3 for arrangements of equally sized cells 40; See also Detailed Description, [0074-0008] for further arrangement of light sensors 40).

Regarding claim 8, Shedletsky discloses a system further comprising a capacitive touch panel disposed over the first photovoltaic cell and the second photovoltaic cell and comprising an indium tin oxide array for detecting variations in capacitance (Fig. 12-14, touch sensitive layer, #14B; Detailed Description, [0042], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes”; See also Detailed Description,[0061]), wherein the portable electronic device is at least one of wearable and handheld (Detailed Descriptivism [0040], “The illustrative configurations for device 10 that are shown in FIGS. 1, 2, 3, and 4 are merely illustrative. In general, electronic device 10 may be a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone, a media player, or other handheld or portable electronic device, a smaller device such as a wrist-watch device, a pendant device, a headphone or earpiece device, or other wearable or miniature device”).

Regarding claim 9, Shedletsky discloses a photovoltaic power system for a portable electronic device (Fig. 1, generally, Abstract), the photovoltaic power system comprising: 
a first photovoltaic cell and a second photovoltaic cell disposed on a face (Figs. 1-3, solar cell ambient sensor, #40; Detailed Description, [0031-0034], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light”), each of the first photovoltaic cell and the second photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”); 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (Fig. 5-6, flexible printed circuit, #44; Detailed Description, [0053-0060], “Storage and processing circuitry 400 samples voltages, electrical charges, or other electrical signals from solar cell ambient light sensors of sensor 38. Storage and processing circuitry 400 converts the sampled signals into ambient light intensities. Storage and processing circuitry 400 controls other aspects of the operation of device 10 using the converted ambient light intensities. For example, storage and processing circuitry can increase or decrease the display light from the device display based on the ambient light intensity... Ambient light signals gathered using solar cell ambient light sensor (solar cell ALS) 40 are routed to printed circuit board 42 through flexible printed circuit 44”); and
 a third layer comprising a second conductive electrode (Fig. 6, electrical coupling material, #52; Detailed Description, [0055], “An opposing end of flexible printed circuit 44 is attached to a portion of PCB 42 using electrical coupling material 52 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive materials, or mechanical connector structures).”); 
wherein substantially equal parts of the first photovoltaic cell and the second photovoltaic cell are distributed over the face (Fig. 1-4, equal sized solar cells #40 on differing halves of the display face, and 
wherein layers of the first photovoltaic cell are disposed between layers of the second photovoltaic cell (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]; “As examples, light sensor 40 of FIG. 9 may be substantially smaller than the portion of layer 74 that is mounted in inactive area IA, light sensor 40 may have a size that is substantially the same as the portion of layer 74 that is mounted in inactive area IA, or device 10 may include multiple light sensors 40 on layer 74 and/or multiple light sensors 40 on other display layers (e.g., layer 14C, layer 14B, layer 76, layer 78 and/or layer 80).”).

Regarding claim 10, Shedletsky discloses wherein the first photovoltaic cell comprises a plurality of sub-cells connected in series (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]), and wherein the first conductive electrode is a transparent conductive oxide  (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”; See also Deatiled Description, [0032], “Light sensors 40 may include additional layers of material such as a glass layer, a metal foil layer, a zinc oxide layer, a carbon paste layer, a tin oxide layer or other oxide layer, a cadmium stannate layer, a cadmium sulfide layer, or other layers of material.”).

Regarding claim 11, Shedletsky discloses wherein the plurality of sub-cells are disposed separately with sections of the second photovoltaic cell disposed between each sub-cell of the plurality of sub-cells (Figs. 7-10, Detailed Description, [0074-0080]; under BRI the segments can be mapped to either sub-cell or second photovoltaic cell), and, 
wherein the plurality of sub-cells are connected by insulated vias (Detailed Description, [0074-0080], “Each segment (e.g., segment 40-1, 40-2, or 40-3) may be tuned to generate a voltage in response to light of a certain wavelength (e.g., by providing each segment with an associated color filter or by forming each segment from materials that are sensitive to light of a given color). In the example of FIG. 10, segments 40-1, 40-2, and 40-3 are coupled to a common flexible printed circuit. However, if desired, each segment of solar cell ambient light sensor 40 may be coupled to a separate flexible printed circuit.”; Detailed Description, [0054], “Device 10 also includes a circuitry such as printed circuit board 42 and a flexible printed circuit 44 that electrically couples solar cell ambient light sensor 40 to printed circuit board (PCB) 42. Circuitry associated with printed circuit board 42 (e.g., internal circuitry, circuitry on a surface of PCB 42, and/or integrated circuitry such as circuit components 48 mounted to a surface of PCB 42) controls the operation of display 14 and ambient light sensor 40”).

Regarding claim 12, Shedletsky discloses wherein the first photovoltaic cell and the second photovoltaic cell are connected in parallel (Detailed Description, [0069-0071];  See also Figs. 1-3 for arrangements of being connected in parallel; See also Detailed Description, [0074-0080] for further arrangement of light sensors 40).

Regarding claim 13, this is met by the rejection to claim 5.

Regarding claim 14, this is met by the rejection to claim 7. 

Regarding claim 15, this is met by the rejection to claim 8.

Regarding claim 16, Shedletsky discloses a photovoltaic power system for a portable electronic device (Fig. 1, Abstract, generally), the photovoltaic power system comprising: 
at least one photovoltaic cell disposed on a face (Figs. 1-3, solar cell ambient sensor, #40; Detailed Description, [0031-0034], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light”), comprising: 
a first photovoltaic cell and a second photovoltaic cell disposed on a face (Figs. 1-3, solar cell ambient sensor, #40; Detailed Description, [0031-0034], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light”), each of the first photovoltaic cell and the second photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”); 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (Fig. 5-6, flexible printed circuit, #44; Detailed Description, [0053-0060], “Storage and processing circuitry 400 samples voltages, electrical charges, or other electrical signals from solar cell ambient light sensors of sensor 38. Storage and processing circuitry 400 converts the sampled signals into ambient light intensities. Storage and processing circuitry 400 controls other aspects of the operation of device 10 using the converted ambient light intensities. For example, storage and processing circuitry can increase or decrease the display light from the device display based on the ambient light intensity... Ambient light signals gathered using solar cell ambient light sensor (solar cell ALS) 40 are routed to printed circuit board 42 through flexible printed circuit 44”); and
 a third layer comprising a second conductive electrode  (Fig. 6, electrical coupling material, #52; Detailed Description, [0055], “An opposing end of flexible printed circuit 44 is attached to a portion of PCB 42 using electrical coupling material 52 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive materials, or mechanical connector structures).”); 
at least one exterior photovoltaic cell disposed on a bezel substantially encircling the face (Detailed Description, [0069], “Device 10 may include a single light sensor 40 mounted at a discrete location on cover layer 14C, may include a single extended light sensor 40 that receives light through substantially all of cover layer 14C, may include a light sensor 40 that extends along one or more edges of cover layer 14C, or may include multiple light sensors 40 mounted at multiple locations on cover layer 14C.”; Detailed Description, [0036], “An inactive region such as inactive border region IA surrounds active region AA”).

Regarding claim 17, Shedletsky discloses 
wherein the transparent conductive oxide is aluminum-doped zinc oxide (Detailed Description, [0032], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light. Light sensors 40 may include additional layers of material such as a glass layer, a metal foil layer, a zinc oxide layer, a carbon paste layer, a tin oxide layer or other oxide layer, a cadmium stannate layer, a cadmium sulfide layer, or other layers of material.”),
 wherein the at least one photovoltaic cell comprises a first photovoltaic cell and a second photovoltaic cell (Figs. 1-4, light sensors, #40; See also Detailed Description, [0074-0080]), 
wherein the first photovoltaic cell comprises a plurality of sub-cells connected in series (Figs. 7-10, segments, 40-1, 40-2, etc.; Detailed Description, [0074-0080]),
 wherein the plurality of sub-cells are disposed separately with sections of the second photovoltaic cell disposed between each sub-cell of the plurality of sub-cells (Figs. 7-10, Detailed Description, [0074-0080]; under BRI the segments can be mapped to either sub-cell or second photovoltaic cell; See also Detailed Description, [0069-0071] for other arrangements of cells), and 
wherein the plurality of sub-cells are connected by insulated vias (Detailed Description, [0074-0080], “Each segment (e.g., segment 40-1, 40-2, or 40-3) may be tuned to generate a voltage in response to light of a certain wavelength (e.g., by providing each segment with an associated color filter or by forming each segment from materials that are sensitive to light of a given color). In the example of FIG. 10, segments 40-1, 40-2, and 40-3 are coupled to a common flexible printed circuit. However, if desired, each segment of solar cell ambient light sensor 40 may be coupled to a separate flexible printed circuit.”; Detailed Description, [0054], “Device 10 also includes a circuitry such as printed circuit board 42 and a flexible printed circuit 44 that electrically couples solar cell ambient light sensor 40 to printed circuit board (PCB) 42. Circuitry associated with printed circuit board 42 (e.g., internal circuitry, circuitry on a surface of PCB 42, and/or integrated circuitry such as circuit components 48 mounted to a surface of PCB 42) controls the operation of display 14 and ambient light sensor 40”)

	Regarding claim 18, Shedletsky discloses wherein the face comprises a first hemisphere and a second hemisphere dividing a surface area of the face by half (Fig. 1-4, equal sized solar cells #40 on differing halves of the display face; See also Detailed Description, [0040], “The illustrative configurations for device 10 that are shown in FIGS. 1, 2, 3, and 4 are merely illustrative. In general, electronic device 10 may be a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone, a media player, or other handheld or portable electronic device, a smaller device such as a wrist-watch device, a pendant device, a headphone or earpiece device, or other wearable or miniature device, a television, a computer display that does not contain an embedded computer, a gaming device, a navigation device, an embedded system such as a system in which electronic equipment with a display is mounted in a kiosk or automobile, equipment that implements the functionality of two or more of these devices, or other electronic equipment.”; wrist-watch would be a different shaped spherical face), and
 wherein the first photovoltaic cell and the second photovoltaic cell are equally distributed on the first hemisphere and the second hemisphere (Fig. 1-4, equal sized solar cells #40 on differing halves of the display face).

Regarding claim 19, Shedletsky discloses wherein at least one exterior photovoltaic cell is a first exterior photovoltaic cell; and further comprising: 
a second exterior photovoltaic cell (Figs. 1-4, solar cell ambient light sensor, #40);
 insulation disposed between the first exterior photovoltaic cell and the second exterior photovoltaic cell (Detailed Description, [0074-0080], “Each segment (e.g., segment 40-1, 40-2, or 40-3) may be tuned to generate a voltage in response to light of a certain wavelength (e.g., by providing each segment with an associated color filter or by forming each segment from materials that are sensitive to light of a given color). In the example of FIG. 10, segments 40-1, 40-2, and 40-3 are coupled to a common flexible printed circuit. However, if desired, each segment of solar cell ambient light sensor 40 may be coupled to a separate flexible printed circuit….As examples, light sensor 40 of FIG. 9 may be substantially smaller than the portion of layer 74 that is mounted in inactive area IA, light sensor 40 may have a size that is substantially the same as the portion of layer 74 that is mounted in inactive area IA, or device 10 may include multiple light sensors 40 on layer 74 and/or multiple light sensors 40 on other display layers (e.g., layer 14C, layer 14B, layer 76, layer 78 and/or layer 80).”); 
a capacitive touch panel disposed over the face and comprising an indium tin oxide array for detecting variations in capacitance (Fig. 12-14, touch sensitive layer, #14B; Detailed Description, [0042], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes”; See also Detailed Description,[0061]), wherein the portable electronic device is at least one of wearable and handheld (Detailed Descriptivism [0040], “The illustrative configurations for device 10 that are shown in FIGS. 1, 2, 3, and 4 are merely illustrative. In general, electronic device 10 may be a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone, a media player, or other handheld or portable electronic device, a smaller device such as a wrist-watch device, a pendant device, a headphone or earpiece device, or other wearable or miniature device”).; and
 a display disposed on a side of the face opposite of the capacitive touch panel, wherein the portable electronic device is at least one of wearable and handheld (Fig. 6-11, display, #14; See also Detailed Description, [0040], “The illustrative configurations for device 10 that are shown in FIGS. 1, 2, 3, and 4 are merely illustrative. In general, electronic device 10 may be a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone, a media player, or other handheld or portable electronic device, a smaller device such as a wrist-watch device, a pendant device, a headphone or earpiece device, or other wearable or miniature device, a television, a computer display that does not contain an embedded computer, a gaming device, a navigation device, an embedded system such as a system in which electronic equipment with a display is mounted in a kiosk or automobile, equipment that implements the functionality of two or more of these devices, or other electronic equipment.”; wrist-watch would be a different shaped spherical face).

Regarding claim 20, Shedletsky discloses a system further comprising an electrical storage device that powers at least one of a GPS receiver and an accelerometer (Fig. 4-6, battery, #54; Detailed Description, [0050], “Sensors 38 may also include a pressure sensor, a temperature sensor, an accelerometer, a gyroscope, and other circuitry for making measurements of the environment surrounding device 10.”), and wherein the portable electronic device is at least one of a watch, a wristband, and a handheld device See also Detailed Description, [0040], “The illustrative configurations for device 10 that are shown in FIGS. 1, 2, 3, and 4 are merely illustrative. In general, electronic device 10 may be a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone, a media player, or other handheld or portable electronic device, a smaller device such as a wrist-watch device, a pendant device, a headphone or earpiece device, or other wearable or miniature device, a television, a computer display that does not contain an embedded computer, a gaming device, a navigation device, an embedded system such as a system in which electronic equipment with a display is mounted in a kiosk or automobile, equipment that implements the functionality of two or more of these devices, or other electronic equipment.”; wrist-watch would be a different shaped spherical face).

Other References
9.	The following references are also cited as pertinent but are not specifically relied upon in this Action:

Kubota et al--US 2017/0351141 A1
Ren et al—US 2016/0098115 A1
Rhee et al—US 2017/0359018 A1




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626